Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 17/153,463, which is a continuation of application 16/573,492, now U.S. Patent 10,923,100, which is a continuation of application 16/135,885, now U.S. Patent 10,453,441, which is a continuation of application 15/653,872, now U.S. Patent 10,109,270, which is a continuation of application 15/477,360, now U.S. Patent 9,886,942, which is a continuation of application 15/009,432, now U.S. Patent 9,799,324. Claims 1-20 are pending in the application and have been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Adaptive Text-To-Speech Outputs Based on Language Proficiency.


Double Patenting Considerations
Claims 1-20 of the present application have been compared to the claims of the issued patents U.S. Patent 10,923,100, U.S. Patent 10,453,441, U.S. Patent 10,109,270, U.S. Patent 9,886,942 and U.S. Patent 9,799,324, and dissimilar to the claims of each of the parent patents to the extent that no double patenting rejections would be proper.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 10, 11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Talwar et al. (2013/0080173) in view of Gadd et al. (2005/0033582).

Consider claim 1, Talwar discloses a computer-implemented method when executed on data processing hardware causes the data processing hardware (processor executing computer code, [0089]) to perform operations comprising:  
receiving demographic information for a user of the client device (the user may be identified as being a native or non-native speaker, [0084]); and 
designating a language proficiency to the user based on the received demographic information, the language proficiency designated to the user comprising one of a first level of language proficiency or a second level of language proficiency different than the first level of language proficiency (the user may be identified as being a native or non-native speaker, [0084], the native or non-native speaker status considered both a demographic and a language proficiency level); 
receiving a voice query input to the client device by the user (“what?”, [0083]); 
generating audio data comprising a synthesized utterance of a particular text segment responsive to the voice query and based on the language proficiency designated to the user (producing different verbiage for the non-native and native speakers, [0086]), the particular text segment comprising one of: 
a first text segment when the language proficiency designated to the user comprises the first level of language proficiency, the first text segment comprising primary information responsive to the voice query (the system produces a less verbose response for an expert or native speaker, e.g. “Number Please”, [0084-0086]); or 
a second text segment when the language proficiency designated to the user comprises the second level of language proficiency, the second text segment comprising additional information responsive to the voice query that is not included in the first text segment (the system produces a more verbose response for a notice or non-native speaker, e.g. “Please Say a Contact Name For The Person You Are Trying To Call”, [0084-0086]); and 
providing the audio data for audible output from the client device (the subsequent synthesized speech is output via a loudspeaker, [0087]).  
Talwar does not specifically mention: during a registration process for a client device.
Gadd discloses a registration process for a client device (the user can call the system and register, such as giving their home location, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Talwar by performing it during a registration process for a client device as in Gadd in order to personalize the user-system interaction, as suggested by Gadd ([0025]). Doing so would have led to predictable results of enabling the system to give personal information by default, as identified by Gadd ([0025]). The references cited are analogous art in the same field of text-to-speech.

Consider claim 11, Talwar discloses a system comprising: data processing hardware (processor ,[0089]); and memory hardware in communication with the data processing hardware and storing instructions (program stored on RAM, [0090]), that when executed by the data processing hardware, cause the data processing hardware to perform operations (processor executing computer code, [0089]) comprising: during a registration process for a client device: 
receiving demographic information for a user of the client device (the user may be identified as being a native or non-native speaker, [0084]); and 
designating a language proficiency to the user based on the received demographic information, the language proficiency designated to the user comprising one of a first level of language proficiency or a second level of language proficiency different than the first level of language proficiency (the user may be identified as being a native or non-native speaker, [0084], the native or non-native speaker status considered both a demographic and a language proficiency level); 
receiving a voice query input to the client device by the user (“what?”, [0083]); 
generating audio data comprising a synthesized utterance of a particular text segment responsive to the voice query and based on the language proficiency designated to the user (producing different verbiage for the non-native and native speakers, [0086]), the particular text segment comprising one of: 
a first text segment when the language proficiency designated to the user comprises the first level of language proficiency, the first text segment comprising primary information responsive to the voice query (the system produces a less verbose response for an expert or native speaker, e.g. “Number Please”, [0084-0086]); or 
a second text segment when the language proficiency designated to the user comprises the second level of language proficiency, the second text segment comprising additional information responsive to the voice query that is not included in the first text segment (the system produces a more verbose response for a notice or non-native speaker, e.g. “Please Say a Contact Name For The Person You Are Trying To Call”, [0084-0086]); and 
providing the audio data for audible output from the client device (the subsequent synthesized speech is output via a loudspeaker, [0087]).  
Talwar does not specifically mention: during a registration process for a client device.
Gadd discloses a registration process for a client device (the user can call the system and register, such as giving their home location, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Talwar by performing it during a registration process for a client device as in Gadd for reasons similar to those for claim 1.

Consider claim 6, Talwar discloses, prior to generating the audio data comprising the synthesized utterance of the particular text segment: identifying multiple candidate text segments that are responsive to the voice query, each candidate text segment associated with a different level of language complexity (e.g. “number please” and “Please Say a Contact Name For The Person You Are Trying To Call”, [0084-0086]); and selecting, from among the multiple candidate text segments, the particular text segment responsive to the query based on the language proficiency designated to the user (producing different verbiage for the non-native and native speakers, [0086]).  

Consider claim 10, Talwar discloses: the second level of language proficiency comprises a higher level of language proficiency than the first level of language proficiency (native speaker versus non-native speaker, [0084]); and the second text segment is associated with a grammatical structure that is more complex than a grammatical structure associated with the first text segment (the prompt “Number Please” is fairly considered more complex than the sentence “Please Say A Contact Name For The Person You Are Trying To Call” since Talwar considers the latter “simpler to understand” and having “greater context and understanding”, [0085]).

Consider claim 16, Talwar discloses, prior to generating the audio data comprising the synthesized utterance of the particular text segment: identifying multiple candidate text segments that are responsive to the voice query, each candidate text segment associated with a different level of language complexity (e.g. “number please” and “Please Say a Contact Name For The Person You Are Trying To Call”, [0084-0086]); and selecting, from among the multiple candidate text segments, the particular text segment responsive to the query based on the language proficiency designated to the user (producing different verbiage for the non-native and native speakers, [0086]).  

Consider claim 20, Talwar discloses: the second level of language proficiency comprises a higher level of language proficiency than the first level of language proficiency (native speaker versus non-native speaker, [0084]); and the second text segment is associated with a grammatical structure that is more complex than a grammatical structure associated with the first text segment (the prompt “Number Please” is fairly considered more complex than the sentence “Please Say A Contact Name For The Person You Are Trying To Call” since Talwar considers the latter “simpler to understand” and having “greater context and understanding”, [0085]).


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Talwar et al. (2013/0080173) in view of Gadd et al. (2005/0033582), in further view of Gruber et al. (2013/0275138).

Consider claim 5, Talwar discloses prior to generating the audio data comprising the synthesized utterance of the particular text segment: determining, by the data processing hardware, the particular text segment based on the language proficiency designated to the user (producing different verbiage for the non-native and native speakers, [0086]). 
Talwar does not specifically mention obtaining, by the data processing hardware, from a search engine, one or more search results responsive to the voice query.
Gruber discloses obtaining, by the data processing hardware, from a search engine, one or more search results responsive to the voice query (search results from a web search, [0270]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mishra by obtaining, by the data processing hardware, from a search engine, one or more search results responsive to the voice query  in order to avoid drawing output from a fixed set of responses, as suggested by Gruber ([0004]). Doing so would have led to predictable results of improving the user experience and making the communication of information more efficient. The references cited are analogous art in the same field of text-to-speech. 

Consider claim 15, Talwar discloses prior to generating the audio data comprising the synthesized utterance of the particular text segment: determining, by the data processing hardware, the particular text segment based on the language proficiency designated to the user (producing different verbiage for the non-native and native speakers, [0086]). 
Talwar does not specifically mention obtaining, by the data processing hardware, from a search engine, one or more search results responsive to the voice query.
Gruber discloses obtaining, by the data processing hardware, from a search engine, one or more search results responsive to the voice query (search results from a web search, [0270]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mishra by obtaining, by the data processing hardware, from a search engine, one or more search results responsive to the voice query for reasons similar to those for claim 5.


Allowable Subject Matter
Claims 2-4, 7-9, 12-14, and 17-19 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base and any intervening claims.

With regard to claim 2, the prior art does not fairly teach or suggest: “…the first text segment comprises a respective independent clause conveying the primary information responsive to the voice query; and the second text segment comprises a respective independent clause and one or more subordinate clauses, the one or more subordinate clauses of the second text segment conveying the additional information responsive to the voice query that is not included in the first text segment.“ Claim 12 recites similar limitations. Claims 3, 4, 13, and 14 further limit the allowable subject matter of respective parent claims 1 and 11.

With regard to claims 7 and 17, the prior art does not fairly teach or suggest: “…wherein selecting from among the multiple candidate text segments comprises: determining a language complexity score for each of the multiple candidate text segments; and selecting the text segment associated with the language complexity score that best matches a reference score that describes the language proficiency designated to the user as the particular text segment.”

With regard to claims 8 and 18, the prior art does not fairly teach or suggest: “…wherein the operations further comprise, prior to generating the audio data comprising the synthesized utterance of the particular text segment: obtaining a baseline text segment responsive to the voice query; and generating the particular text segment by increasing a complexity level of the baseline text segment based on the language proficiency designated to the user.”

With regard to claims 9 and 19, the prior art does not fairly teach or suggest: “…wherein the operations further comprise, prior to generating the audio data comprising the synthesized utterance of the particular text segment: obtaining a baseline text segment responsive to the voice query; and generating the particular text segment by decreasing a complexity level of the baseline text segment based on the language proficiency designated to the user.”  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Particularly relevant, US 20130031476 Coin discloses a virtual assistant that answers queries with shorter and shorter responses via TTS, for example “What day is it?” is answered with “Today is July 4th 2012” the first time, and “The 4th of July” the second time, and “The 4th” the third time, see [0062])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                              10/27/22